Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 07/09/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0249934 (Hewitt et al.) in view of U.S. Patent Publication Number 2014/0135812 (Divino et al.)
Regarding claim 1, Hewitt et al. et al. discloses as shown in Figures 1, 6, 11, 25, 26, 57, 58, 67-72, 74  an occlusive device for treating an aneurysm, comprising: a delivery system (microcatheter 1161, see paragraph [0307]);  and a braid (braid of mesh device 2200, see paragraph [0312]) being slideably disposed within the microcatheter in a collapsed state, the braid having a distal end opposite a proximal end, the braid comprising a distal segment between the distal and proximal ends;  wherein the braid is distally translatable from within the microcatheter to a deployed state;  
the braid configured to radially expand to the deployed state as the distal end of the braid exits the microcatheter thereby causing the distal segment to form an occlusive sack for the aneurysm disposed across the aneurysm neck, the distal segment comprising a porosity that is reduced relative to the occlusive sack configured to thereby reduce flow velocity into the aneurysm; see paraph [0312].
More specifically, paragraph [0312] discloses “the distal portion 2204 of the mesh device 2200 contains a first flexible filler material section 2206 between openings 2208 in the filaments 2210, and at the same time, in some embodiments, the proximal portion 2212, may comprise no flexible filler material section 2206 covering its openings 2214, and thus allows for some initial blood flow B.sub.FI into the aneurysm 160 and blood flow B.sub.FO out of the aneurysm 160, until the aneurysm 160 progresses through the occlusion process” 
Thus, since the openings of the distal segment (2204) are covered, its quality or state of being porous (plain meaning of porosity) is reduced.
 Hewitt et al. et al. discloses braid being capable of distally translating the proximal end of the braid a first distance from outside the aneurysm as the distal sack is forming inside the aneurysm causes the proximal end of the distal segment to invert then buckle inside the aneurysm so that the proximal end tucks one or more segments proximal of the distal segment into the occlusive sack. see paragraph [0105] and Figures 11, 58
More specifically, Hewitt discloses the braid has a radially constrained state. See paragraph [0162] and Figure 11. Hewitt discloses distally translating the braid out of microcatheter 61; see paragraphs [0188], [0196]; and it is distally translated the proximal end of the braid to inverts and one or more segments (generally indicated as A) proximal the distal segment to tuck into the occlusive sack:

    PNG
    media_image1.png
    660
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    392
    media_image2.png
    Greyscale





wherein the braid radially expands to the deployed state as the distal end of the braid exits the microcatheter causing the distal segment 
to form an occlusive sack for the aneurysm. 

Divino et al, from the same filed of endeavor teaches a similar occlusive device for treating an aneurysm as shown in Figure 8 where the distal segment (92) comprises a porosity reduced relative to the occlusive sack (94) thereby inducing a flow diverting effect or reduction of flow velocity into the aneurysm.
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusive device disclosed by Hewitt by substituting the braid of the distal segment and occlusive segment disclosed by Hewitt for the one disclosed by Divino because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 6, Hewitt discloses as show in Figures 55-58 wherein the distal end of the braid is opened.
Regarding claims 2, 3 16, 17 Hewitt discloses the braid further comprising: a tapered segment (middle taper shown in Figure 72) disposed between the distal segment and a proximal segment, the proximal segment being disposed on or adjacent the proximal end of the braid, the braid further comprising a buckle portion (portion of braid inverted shown in Figure 60) defined between the distal segment and the tapered and/or proximal segments, the proximal end of the braid overlaid internal to the occlusive sack of the distal segment is formed by inverting at the buckle portion, as the braid continues distally translating from the microcatheter and after the occlusive sack of the distal segment has formed by radially expanding
Regarding claim 7, Hewitt discloses filler material 2206 is not necessarily present in the distal segement; see paragraph [0312]; and thus is empty of filing material.
Regarding claim 15, Hewitt discloses as shown in Figures 1, 6, 11, 25, 26, 57, 58, 67-72, 74 a braid (braid of mesh device 2200, see paragraph [0312]) capable of moving from a collapsed state within a microcatheter to a deployed state distal to the microcatheter, comprising: a proximal segment on or adjacent a proximal end; a distal segment on or adjacent a distal end; and a tapered segment between the distal segment and the proximal segment; the braid capable so that when the distal end is distal of the microcatheter the distal segment is configured to radially expand and form an outer occlusive sack disposed across the aneurysm neck, the distal segment comprising a porosity that is reduced relative to the occlusive sack and configured to induce a flow diverting effect into the aneurysm, the occlusive sack having a diameter greater than the microcatheter; see paraph [0312].
More specifically, paragraph [0312] discloses “the distal portion 2204 of the mesh device 2200 contains a first flexible filler material section 2206 between openings 2208 in the filaments 2210, and at the same time, in some embodiments, the proximal portion 2212, may comprise no flexible filler material section 2206 covering its openings 2214, and thus allows for some initial blood flow B.sub.FI into the aneurysm 160 and blood flow B.sub.FO out of the aneurysm 160, until the aneurysm 160 progresses through the occlusion process” 
Thus, since the openings of the distal segment (2204) are covered, its quality or state of being porous (plain meaning of porosity) is reduced. see paragraph [0105] and Figures 11, 58
More specifically, Hewitt discloses the braid has a radially constrained state. See paragraph [0162] and Figure 11. Hewitt discloses distally translating the braid out of microcatheter 61; see paragraphs [0188], [0196]; and it is distally translated the proximal end of the braid to inverts and one or more segments (generally indicated as A) proximal the distal segment to tuck into the occlusive sack:

    PNG
    media_image1.png
    660
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    392
    media_image2.png
    Greyscale





wherein the braid radially expands to the deployed state as the distal end of the braid exits the microcatheter causing the distal segment to form an occlusive sack for the aneurysm. 

Divino et al, from the same filed of endeavor teaches a similar occlusive device for treating an aneurysm as shown in Figure 8 where the distal segment (92) comprises a porosity reduced relative to the occlusive sack (94) thereby inducing a flow diverting effect or reduction of flow velocity into the aneurysm.
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusive device disclosed by Hewitt by substituting the braid of the distal segment and occlusive segment disclosed by Hewitt for the one disclosed by Divino because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0249934 (Hewitt et al.) in view of U.S. Patent Publication Number 2014/0135812 (Divino et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2015/0374483 (Janardhan)
Regarding claim 4, Hewitt fails to disclose the distal segment comprises a higher braid angle relative to the occlusive sack.
Janardhan, from the same field of endeavor teaches a similar device as shown in Figure 6a wherein the device includes a similar braid with a distal segment which comprises a higher braid angle relative to the occlusive sack for the purpose of increasing the outward expansive force of the braid. See paragraph [0616].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the distal segment of the braid disclosed by Hewitt such that it included a higher braid angle relative to the occlusive sack in order to increasing the outward expansive force of the braid.
Claims 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0249934 (Hewitt et al.) in view of U.S. Patent Publication Number 2015/0374483 (Janardhan)
Regarding claim 5, Hewitt discloses wherein the one or more segments proximal the distal 
segment have an increased braid angle relative to a braid angle of the distal segment to facilitate inversion.  See paragraph [0285].
Janardhan, from the same field of endeavor teaches a similar device as shown in Figure 6a wherein the device includes a similar braid with a distal segment which comprises a higher braid angle relative to the occlusive sack for the purpose of increasing the outward expansive force of the braid. See paragraph [0616].
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the one or more segments proximal the distal segment have an increased braid angle relative to a braid angle of the distal segment to facilitate inversion in order to increasing the outward expansive force of the braid.
Regarding claim 18, Hewitt discloses wherein a braid angle of the tapered segment is 
reduced compared to a braid angle of the distal segment.  See paragraph [0285].
Janardhan, from the same field of endeavor teaches a similar device as shown in Figure 6a wherein the device includes a similar braid with a distal segment which comprises a lower braid angle for the purpose of reducing the outward expansive force of the braid. See paragraph [0616].
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the braid angle of the tapered segment such that the braid angle of the tapered segment is reduced compared to a braid angle of the distal segment in order to reduce the expansion of the braid at the tapered segment.
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0249934 (Hewitt et al.)  in view of U.S. Patent Publication Number 2005/0251200 (Porter)
Regarding claim 8, Hewitt discloses  wherein in the deployed state, the braid is detachable from the delivery system in the aneurysm, the delivery system comprising: a structure (tether 72, see paragraph [0160]) comprising a distal end and a proximal end, the distal end of the structure being detachably connected to the proximal end of the braid, the structure being translatably disposable within a microcatheter;  wherein the structure distally translates the braid within the microcatheter from the collapsed state to the deployed state. 
Bates is silent as to the structure being a delivery tube.
Porter, from the same field of endeavor teaches a similar device as shown in Figures 9, 10 with a similar structure (tubular support structure 114, see paragraph [0046]) used for the same purpose of pushing the braid out of the microcatheter, wherein the structure is in the form of a delivery tube.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the tether 72 disclosed by Hewitt for the tubular support structure 114 disclosed by Porter because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 9-14 Bates discloses the braid further comprising: a tapered segment (middle taper shown in Figure 72) disposed between the distal segment and a proximal segment, the proximal segment being disposed on or adjacent the proximal end of the braid;  wherein the occlusive sack of the distal segment is spherical and is capable of sealing the neck of the aneurysm, wherein the distal segment is capable of expanding to form the occlusive sack as the distal end of the braid is distally translated away from the delivery tube, wherein the occlusive sack of the distal segment is a collapsible cage-like vaso-occlusive structure, wherein the distal segment (segment where there only two wires) comprises fewer wire segments than the tapered and proximal segments at a terminal portion of the distal segment, wherein the tapered segment is capable of diverting flow as the distal segment forms the occlusive sack adjacent or is against a wall of the aneurysm and the proximal segment is capable of inverting into the distal segment at the neck of the aneurysm, wherein the proximal segment attaches the braid to the distal end of the delivery tube and, after the distal segment has expanded to form the occlusive sack, initiates inversion of the proximal end of the braid overlaid into the occlusive sack of the distal segment. See paragraphs [0188], [0196] and Figure 72.
Regarding claims 14, 15 Hewitt discloses comprising a buckle portion (portion of braid inverted shown in Figure 60) defined between the distal segment and the tapered and/or proximal segments, the proximal end of the braid overlaid internal to the occlusive sack of the distal segment is formed by inverting at the buckle portion, as the braid continues distally translating from the microcatheter and after the occlusive sack of the distal segment has formed by radially expanding. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771